DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before us on relator Michael Carpenter's petition for a writ of procedendo ordering respondent, Judge Ann B. Maschari, to proceed to final judgment on relator's petition for postconviction relief.
 {¶ 2} It has come to this court's attention that on August 26, 2003, journalized on August 27, 2003, respondent issued her findings of fact, conclusions of law and judgment entry on relator's petition for postconviction relief. Accordingly, we find that relator's petition for a writ of procedendo is moot and denied. Costs of this action are assessed to relator.
                              WRIT DENIED.